PS 8
(3/15)


                               UNITED STATES DISTRICT COURT                                               FILED IN THE
                                                                                                      U.S. DISTRICT COURT
                                                                                                EASTERN DISTRICT OF WASHINGTON
                                                               for
                                             Eastern District of Washington                      Feb 05, 2020
                                                                                                     SEAN F. MCAVOY, CLERK




 U.S.A. vs.            Brisbois-Logie, Deshayna Rheann                     Docket No.          0980 1:19CR02042-SAB-1


                                  Petition for Action on Conditions of Pretrial Release

        COMES NOW Linda J. Leavitt, U.S. PROBATION OFFICER, presenting an official report upon the conduct of
defendant Deshayna Rheann Brisbois-Logie, who was placed under pretrial release supervision by the Honorable U.S.
Magistrate Judge Mary K. Dimke sitting in the court at Yakima, Washington, on the 25th day of September 2019, under the
following conditions:

Special Condition #5: Defendant shall participate in a program of GPS location monitoring. The defendant shall wear, at
all times, an electronic device under the supervision of the United States Probation/Pretrial Services Office. In the event
the defendant does not respond to location monitoring or cannot be found, the United States Probation/Pretrial Services
Office shall forthwith notify the Unites States Marshals Service, who shall immediately find, arrest and detain the defendant.
The defendant shall pay all or part of the cost of the program based upon ability to pay as determined by the United States
Probation/Pretrial Services Office.

Special Condition #6: Defendant shall be restricted to his/her residence at all times except for: attorney visits; court
appearances; case-related matter; court-ordered obligations; or other activities as pre-approved by the pretrial services office
or supervising officer, including but not limited to employment, religious services, medical necessities, substance abuse
testing or treatment.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #5: Deshayna Brisbois-Logie is alleged of being in violation of her location monitoring program by failing to
return to her residence as required per her approved location monitoring leave schedule, on February 3, 2020.

On September 26, 2019, the conditions of pretrial release supervision were reviewed and signed by Ms. Brisbois-Logie. She
acknowledged an understanding of her conditions, which included special condition number 5. On this same date, the
location monitoring program rules and expectations were also reviewed and signed by Ms. Brisbois-Logie acknowledging
her understanding of the program.

On February 3, 2020, at 10:49 a.m. Ms. Brisbois-Logie sent this officer a text message stating "leave at noon return home
by 4." This officer advised Ms. Brisbois-Logie via text she was required to submit a daily activity form for the week with
times and locations. Ms. Brisbois-Logie then contacted Supervising United States Probation Officer (SUSPO) Zepeda who
approved her leave this date from 12 p.m. until 3:30 p.m. At 1:16 p.m. on February 3, 2020, Ms. Brisbois-Logie sent this
officer her schedule request for the week, requesting leave this date from 12 p.m. until 3:30 p.m. to attend Tribal Court, go
to the Yakama Nation Agency to pick up forms, and go to Yakamart in Toppenish, Washington, to turn in a copy of her
identification for possible employment.

At 4 p.m. this officer received an alert that Ms. Brisbois-Logie had failed to return home as directed. This officer contacted
Ms. Brisbois-Logie via her cell phone. Ms. Brisbois-Logie advised her transportation had not picked her up and she was
going to "walk" back to her residence. This officer requested she notify her transportation of her schedule requirements.
This officer began to review the events via BI Total Access and observed Ms. Brisbois-Logie did not return back to her listed
residence until 5 p.m.
PS-8
Re: Brisbois-Logie, Deshayna Rheann
February 5, 2020
Page 2
Violation #6: Deshayna Brisbois-Logie is alleged of being in violation of her location monitoring program by deviating from
her approved location monitoring leave schedule on February 3, 2020.

On September 26, 2019, the conditions of pretrial release supervision were reviewed and signed by Ms. Brisbois-Logie. She
acknowledged an understanding of her conditions, which included special condition number 5. On this same date, the
location monitoring program rules and expectations were also reviewed and signed by Ms. Brisbois-Logie acknowledging
her understanding of the program.

On February 3, 2020, Ms. Brisbois-Logie sent this officer her schedule request for the week, requesting leave this date from
12 p.m. until 3:30 p.m. to attend Tribal Court, go to the Yakama Nation Agency to pick up forms, and go to Yakamart in
Toppenish to turn in a copy of her identification for possible employment.

Due to Ms. Brisbois-Logie not returning back to her residence in the allotted time frame, this officer reviewed mapping via
BI Total Access and observed Ms. Brisbois-Logie was in the Legend's Casino parking lot and inside the casino from 3:30
p.m. until 4:02 p.m. This was not on her approved daily activity form. This officer made contact with Ms. Brisbois-Logie
about the deviation this date via her cell phone. She advised her ride was supposed to be at the casino. Ms. Brisbois-Logie
stated she went inside and walked through, but did not see her ride so she left.

        PRAYING THAT THE COURT WILL INCORPORATE THE ABOVE VIOLATIONS WITH VIOLATIONS
                             PREVIOUSLY REPORTED TO THE COURT

                                                                      I declare under the penalty of perjury that
                                                                      the foregoing is true and correct.
                                                                      Executed on:      February 5, 2020
                                                                by    s/Linda Leavitt
                                                                      Linda Leavitt
                                                                      U.S. Probation Officer


 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [X ]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the case.
 [ X]     Defendant to appear before the Magistrate Judge.
 [ ]      Other


                                                                            Signature of Judicial Officer
                                                                            2/5/2020

                                                                            Date
